TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00687-CV



                                   In re Mark David Simmons


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION


               Relator has filed numerous documents complaining about unspecified pretrial rulings

in his criminal case and the trial court clerk’s refusal to provide him with his case file. We docketed

these filings as seeking mandamus relief because they did not seek to appeal from a final, appealable

order. See State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990) (“A defendant’s general

right to appeal . . . has always been limited to appeal from a ‘final judgment’”); Ex parte Gasperson,

No. 06-08-00113-CR, 2008 Tex. App. LEXIS 9114, at *3 (Tex. App.—Texarkana 2008, no pet.)

(mem. op.) (courts of appeals are “not authorized to entertain appeals from interlocutory orders

unless expressly permitted by statute”). We have since learned that relator has been convicted and

has appealed from his convictions. We therefore dismiss relator’s mandamus proceeding as moot

because complaints related to pretrial rulings or conduct may be raised in his appeals. To the extent

relator’s filings can be read as raising other complaints,1 we deny the petition for writ of mandamus.



       1
          Some of the filings seem to complain about the treatment relator and other inmates
received while in custody, but relator has not shown himself entitled to mandamus relief related
to such allegations.
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Filed: July 17, 2012




                                                2